Name: Commission Regulation (EEC) No 2117/80 of 30 July 1980 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto
 Type: Regulation
 Subject Matter: EU finance;  plant product;  transport policy
 Date Published: nan

 8 . 8 . 80 Official Journal of the European Communities No L 206/ 15 COMMISSION REGULATION (EEC) No 2117/80 of 30 July 1980 amending Regulation (EEC) No 1613/71 laying down detailed rules for fixing cif prices and levies on rice and broken rice and the corrective amounts relating thereto THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organiza ­ tion of the market in rice ('), as last amended by Regu ­ lation (EEC) No 1871 /80 (2), and in particular Article 16 (5) thereof, Whereas, with effect from the start of the 1980/81 marketing year, a common price regime will apply to long and round grain varieties of rice ; whereas this requires a change in the corrective amounts for long grain rice as shown in Annex II to Commission Regu ­ lation (EEC) No 1613 /71 (3), as last amended by Regu ­ lation (EEC) No 1776/79 ( «) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1613/71 is amended as follows : 1 . In Article 1 ( 1 ) and in Article 2 ( 1 ), the expression 'Regulation No 359/67/EEC' is replaced by 'Regula ­ tion (EEC) No 1418 /76'. 2 . In Article 3 (3), the expressions 'Article 26' and 'Regulation No 359/67/EEC' are replaced by 'Article 27' and 'Regulation (EEC) No 1418/76' respectively . 3 . Article 4 (2) is amended to read as follows : '2 . For long grain husked rice : (a) to long grain husked rice adjusted for any differ ­ ences in quality compared with the standard quality ; (b) where appropriate, to long grain paddy rice, adjusted for the conversion rate, processing costs and the value of by-products and any differences in quality compared with the standard quality'. 4 . Article 4 (4) (a) is amended to read as follows : '4 . For long grain milled rice : (a) to long grain milled rice, adjusted for any differ ­ ence in quality in relation to the standard quality for which the threshold price for husked rice is fixed, these differences being adjusted in line with the rate applicable for the conversion of long grain husked into long grain milled rice'. 5 . Article 5 ( 1 ) is amended to read as follows : ' 1 . The Commisson shall fix the levies on the products listed in Article 1 ( 1 ) (a) and (b) of Regula ­ tion (EEC) No 1418 /76 in ECUs per tonne'. 6 . Annex II is replaced by the Annex to this Regula ­ tion . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1980 . For the Commission Finn GUNDELACH Vice-President ( ¢) OJ No L 166, 25 . 6 . 1976, p. 1 . (2 ) OJ No L 184, 17 . 7 . 1980, p. 4 . (&gt;) OJ No L 168 , 27 . 7 . 1971 , p. 28 . b) OJ No L 203, 11 . 8 . 1979 , p. 5 . No L 206/ 16 Official Journal of the European Communities 8 . 8 . 80 ANNEX ANNEX II (ECU per tonne) Type Rice quality Corrective amounts for husked rice To be deducted from the price To be added to the price 1 'Long' China 2418 2 Spanish medium, Egyptian medium  20-55 3 Uruguay selection, South American Bluerose  18-13 4 Arkrose, Calrose , Gulfrose, Magnolia, Northrose, Zenith  16-93 5 Bluerose USA, Nato, USA medium 0 12-09 6 Pakistani Begami, 'Indochinese' long, Burmese long  9-67 7 Makalioka, Vary Lava  4-84 8 South American Carolina rice 0 0 9 Pakistani Basmati, Fortuna, Guyana, Surinam 13-30  10 Alicambo, Century Patna, Edith of Mexico, Rexoro 25-39  11 Siam 30-22  12 Belle Patna, Bluebell , Blue Bonnet, Star Bonnet, USA long grain 36-27  1 . The qualities referred to in Annex II relate to husked rice of grades :  B in the case of Siam rice,  2 in other cases . 2. In the case of offers of rice of a grade higher than the grades referred to under 1 , the amount to be deducted shall be increased by 3-63 ECU per tonne. 3 . In the case of offers of rice of a grade lower than the grades referred to under 1 , the amount to be deducted shall be reduced by 3-63 UCU per tonne per grade. 4. In the case of offers where the grade is not specified the amount to be deducted shall be reduced by :  3-63 ECU per tonne for rice containing not less than 15 % but less than 25 % of broken rice,  7-25 ECU per tonne for rice containing 25 % of broken rice or more . 5 . In the absence of information enabling the exact characteristics of a quality of rice to be identi ­ fied, the offer shall be taken to apply to best quality rice.'